Citation Nr: 1118017	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  08-23 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation under 38 U.S.C. 1318.


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1968 to April 1970.  He died in June 2006.  The Appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The appellant was afforded a Central Office Hearing before the undersigned Veterans Law Judge in February 2011.  A written transcript of this hearing was prepared and incorporated into the evidence of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant asserts that the cause of the Veteran's death is related to his service or service-connected disabilities, to include posttraumatic stress disorder (PTSD).  At the time of his death the Veteran was service connected for chronic hematuria 0 percent disabling, residuals of multiple furunculosis 0 percent disabling, and PTSD at 100 percent disabling, effective December 17, 1996.  

The Veteran's death certificate indicated that the cause of the Veteran's death was multiple trauma from a motor vehicle accident.  

The appellant asserted in the July 2008 Form 9 that due to the Veteran's constant flashbacks and intrusive thoughts, he decided to end his life.  Additionally, during the February 2011 hearing, the appellant stated that she believed that her husband's service connected PTSD caused the him to have suicidal tendencies that lead to his accident, which ultimately caused his death.  The appellant discussed a 1990 hearing where the Veteran discussed his suicidal ideations.  

Subsequently, the September 1990 Central Office Hearing was transcribed, which showed that the Veteran admitted to having suicidal, homicidal, or depressed feelings in the last three to four months.  The Veteran's social worker testified at the hearing and stated that the Veteran vocalized that he was suicidal and homicidal.  

The appellant submitted the June 2006 accident report that the Veteran was involved in.  Witness statements reported that the Veteran was driving erratically all over the road.  Additionally, they reported that he crossed over the center line and struck a tractor trailer head on.  Furthermore, the truck driver reported that he saw a car come into his lane, and attempted to do everything he could to avoid a collision.  Moreover, he stated that his truck was half way or more off the road when the car struck the front end of his driver side.  Additionally, in a June 2010 statement, the state trooper investigating the Veteran's accident indicated that the Veteran was found wearing his pajamas.  

The Veteran's VA social worker submitted a letter in July 2007.  He stated that he knew the Veteran for more than twenty years, and recalled reporting that the Veteran had many problems with suicidal ideations at a previous Board Hearing in which he testified at.  Furthermore, he stated that he knew that the Veteran continued to have these thoughts, and it was more than likely that he may have hit a peak period and did not wish to continue to live with the battle that raged in his mind constantly.  Moreover, he commented on the fact that the Veteran was found wearing pajamas after the accident.  Specifically, the social worker reported that the Veteran was always dressed in a coat and tie.  

Additionally, the Veteran's son, daughter, and wife submitted statements detailing the Veteran's erratic driving habits, and tendency to have gun shells scattered around the house.  

A VA opinion was obtained in September 2008 pertaining to the cause of the Veteran's death.  The doctor concluded that the Veteran's motor vehicle accident was less likely as not caused by or a result of his service connected PTSD.  The doctor noted that the Veteran was treated for chronic, severe PTSD symptoms, and was regularly assessed for suicidal ideation.  Additionally, the doctor stated that in nine years of treatment, suicidal ideation was not present and not the focus of treatment.  Furthermore, the doctor noted that the treatment sessions during the last year of his life focused on problems in his marriage and management of his chronic PTSD symptoms.  After reviewing the records the doctor noted that during the nine years of treatment through the MHC at VAMC Martinsburg, there were no indications that the Veteran's PTSD was associated with suicidal thinking or behavior.  Significantly, however, other evidence of record not considered by the doctor noted that the Veteran had previously reported suicidal ideations.  Additionally, the social worker who had worked with the Veteran for over twenty years also verified the Veteran's previous suicidal thoughts.  Nonetheless, the doctor did not discuss these previous symptoms when making her opinion.  Therefore, the Board finds that another opinion should be obtained as to the question of whether the Veteran's PTSD caused or contributed materially to the Veteran's death.

The Board also notes that, to date, the appellant has not been provided with notice consistent with Hupp v. Nicholson, 21 Vet. App. 342 (2007).  In this regard, the Board notes that, in the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, 38 C.F.R. § 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Id. at 352-53.

Furthermore, a review of the record reflects that the appellant filed a timely notice of disagreement with respect to the RO's July 2006 rating decision denying her claim for entitlement to Dependency and Indemnity Compensation under 38 U.S.C. 1318.  Where a notice of disagreement has been timely filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the Board finds that a remand is necessary for the issuance of a statement of the case pertaining to this issue. 

Lastly, a remand is also necessary to obtain outstanding VA medical records.  The record reflects that the Veteran's representative stated that records from the Veteran's Center in Martinsburg from 1987 until the time he started going to the VAMC Martinsburg for his care were significant to the case.  However, these VA medical records associated with the Veteran's PTSD have yet been associated with the claims folder.  Because it appears that these outstanding VA medical records may contain information pertinent to the claim, those records are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1) Send the appellant a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that provides (1) a statement of the conditions for which a Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service- connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected in accordance with Hupp v. Nicholson, 21 Vet. App. 342 (2007).

2) The AMC should issue the appellant a SOC pertaining to the issues of entitlement to Dependency and Indemnity Compensation under 38 U.S.C. 1318.

3) The AMC should obtain any of the Veteran's outstanding VA treatment records, including the Veteran's Center in Martinsburg, dated from 1987 to the present.  Any attempts to obtain these records and responses received thereafter should be associated with the appellant's claims file.  

4) After the foregoing, the AMC should refer the claims file to an appropriate VA physician(s) for the purpose of providing an opinion as to whether it is at least as likely as not that the Veteran's PTSD contributed substantially or materially to the Veteran's death; combined to cause death; or aided or lent assistance to the production of death?  Please provide reasons and bases in support of your answer.

In providing this opinion, please specifically address the Veteran's wife's contentions regarding a relationship between the Veterans PTSD, suicidal ideations, and his ultimate cause of death.  

In providing these opinions, the examiner(s) should specifically comment on the June 2006 accident report and witness statements; the June 2010 investigating officer statement; the September 1990 and February 2011 Central Office Hearing transcripts; the July 2007 statement by the Veteran's social worker; VA outpatient treatment records; the September 2008 VA opinion report; and statements by the Veteran's wife, son, and daughter.  

The complete rationale for all conclusions reached (to include citation, as necessary, to specific evidence in the record, etc) should be set forth.

5) Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC should readjudicate the appellant's claims, considering all applicable laws and regulations.  If a claim is denied, the AMC should provide the appellant and her representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


